DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Amendment filed January 5, 2022 in response to Examiner’s Office Action has been reviewed. Claims 1-20 are pending. Claims 1, 7 and 15 are amended. 

Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
The prior art of record fails to teach or suggest individually the passivation layer is provided between the protection layer and the plurality of pad electrodes and the passivation layer and the protection layer are provided with a contact area configured to expose at least the portion in each of the plurality of pad electrodes as set forth in amended claims 1 and 15, and each of the plurality of pad electrodes includes a first side confronting the display area, a second side extending from the first side and confronting a neighboring pad electrode, and a third side extending from the second side and being opposite to the first side, and wherein the protection layer includes a plurality of first protection layers, wherein each of the plurality of first protection layers is provided between each of the plurality of pad electrodes, and each of the plurality of first protection layers includes a first side confronting the display area, a second side extending from the first side and confronting one pad electrode, and a third side extending from the second side and being opposite to the first side as set forth in amended claim 7.


	The closet prior art, Choi et al., US Patent Application Publication No 2020/0105840 teaches a display device includes an encapsulation layer covering the light emitting element, a sensing electrode located on the encapsulation layer, a first sensing line including a first portion having a first thickness and a second portion having a second thickness, and a second sensing line extended from the sensing electrode. A passivation layer PSV may cover the source electrode SE and the drain electrode DE of the transistor. The passivation layer PSV may be an inorganic insulating layer made of an inorganic material. The closest prior art fails to anticipate or render Applicant’s limitations above obvious. 
Response to Arguments
Applicant’s arguments, see pages 8-9, filed January 5, 2022, with respect to amended claims 1, 7 and 15 have been fully considered and are persuasive, the rejection of these amended claims has been withdrawn. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUY N PARDO whose telephone number is (571)272-4082.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/THUY N PARDO/Primary Examiner, Art Unit 2691